Citation Nr: 1500533	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, currently rated 60 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied (1) reopening of a previously denied claim for entitlement to service connection for cervical spine disability and (2) an increased rating for lumbosacral strain with lumbar radiculopathies.  The Board notes that the RO's description of the disability for which the Veteran seeks an increased rating did not reference his multiple laminectomies or spinal fusion, but in the June 1998 rating decision and code sheet, the RO characterized the disability for which service connection was granted as lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1 with severe lumbar radiculopathies.  The issue on appeal has been recharacterized accordingly and the relevance of the spinal fusion in particular is discussed in the remand section below.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for cervical spine disability and entitlement to an increased rating for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for cervical spine disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 1989 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for cervical spine disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1989 decision that denied the claim for entitlement to service connection for cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the April 1989 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In April 1989, the RO denied the Veteran's claim for entitlement to service connection for cervical spine disability.  Although he is presumed to have been notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its April 1989 denial, the RO indicated that there were no notations in the service treatment records or at separation regarding abnormalities of the cervical spine, although the Veteran was seen for cervical and lumbar strain and sprain following a post-service motor vehicle accident, and an April 1988 cervical MRI showing a herniated disc.  Thus, the basis for the prior denial was a lack of nexus between the diagnosed cervical spine disability and service.  The evidence received since the April 1989 denial included the Veteran's Board hearing testimony.  The Veteran stated in this testimony that physicians who treated him had indicated that the medical literature supported a relationship between his cervical spine disability and service, either directly or secondary to his lumbar spine disability and surgical residuals.  Hearing Transcript at 19-20.  The Veteran is competent to report the statements of his treating physicians, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report contemporaneous diagnosis), and his testimony is presumed credible in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted.


ORDER

The application to reopen a claim for service connection for cervical spine disability is granted.


REMAND

There is evidence that the Veteran has current cervical spine disability that may be associated with service or a service-connected disability.  A VA examination is therefore warranted to determine the etiology of the Veteran's cervical spine disability.  38 C.F.R. § 3.159(c)(4)(i)(C).

In addition, the Veteran claims that he is entitled to an increased rating for his lumbar spine disability.  As noted, in June 1998 he was granted entitlement to service connection for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies, and this disability, combined with his already service-connected lumbar strain was rated 60 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5295-5293.  At that time, DC 5295 was applicable to lumbosacral strain and DC 5293 was applicable to intervertebral disc syndrome (IVDS).  Subsequently, the criteria for rating spine disabilities were changed, and all such disorders are rated under the general rating formula for diseases and injuries of the spine.  The diagnostic codes were renumbered and the Veteran's disability is now rated under DCs 5237-5243, applicable to lumbar strain and IVDS.  Note 1 to the general rating formula provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.

The Board must therefore determine whether a rating under the general rating formula including combining such rating with the associated radiculopathies, would result in a rating higher than 60 percent.  The only ratings higher than 40 percent under the general rating formula are for unfavorable ankylosis of the entire thoracolumbar spine (50 percent) and unfavorable ankylosis of the entire spine (100 percent).  Unfavorable ankylosis is defined in Note 5 to the general rating formula as a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion, along with additional symptomatology.  Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012).  The Board cannot render its own independent medical judgments.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  Although range of motion figures were given for the thoracolumbar spine on the May 2013 VA examination, there is no specific indication as to whether there was ankylosis.  The multiple spinal fusion surgeries raise the possibility of at least some ankylosis.  Moreover, the Board is remanding the claim for entitlement to service connection for cervical spine disability for a new VA examination, and such examination may contain relevant information on this question, to include whether there is ankylosis of the entire spine.  Given the multiple surgeries including fusion surgeries of the lumbar spine and the examination being conducted as to the etiology of the cervical spine, the Board finds that the examiner should also be asked to opine on the question of ankylosis.

Accordingly, the claims for entitlement to service connection for cervical spine disability and an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1 with severe lumbar radiculopathies are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature and etiology of his cervical spine disability and the severity of his lumbar spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current cervical spine disability is related to service.

The examiner should also opine as to whether current cervical spine disability is either (a) caused or (b) aggravated by his service-connected lumbar spine disability.

In addition, the examiner should indicate whether there is unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, and the extent to which there is any ankylosis of the spine.  The examiner should also indicate whether there are any of the following symptoms that are included in the definition of unfavorable ankylosis in Note 5 to the general rating formula: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for cervical spine disability and an increased rating for lumbosacral strain with post-surgical laminectomies and total spinal fusion from L2 to S1, with severe lumbar radiculopathies.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


